Hyman v Burgess (2017 NY Slip Op 08143)





Hyman v Burgess


2017 NY Slip Op 08143


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, DEJOSEPH, AND WINSLOW, JJ.


1309 CA 16-00828

[*1]MARITA E. HYMAN, PLAINTIFF-APPELLANT,
vSUSAN N. BURGESS, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


MARITA E. HYMAN, PLAINTIFF-APPELLANT PRO SE. 
SUSAN N. BURGESS, DEFENDANT-RESPONDENT PRO SE. 

	Appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered December 2, 2015. The order denied plaintiff's motion for leave to reargue her motion seeking leave to amend the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Empire Ins. Co. v Food City , 167 AD2d 983, 984 [4th Dept 1990]).
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court